COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Timothy Gerard Pletta v. Oro AII Commerce, LLC d/b/a
                            Commerce Park Apartments

Appellate case number:      01-19-00966-CV

Trial court case number:    1129067-101

Trial court:                County Civil Court at Law No. 1 of Harris County

      On July 28, 2020, appellee, Oro AII Commerce, LLC d/b/a Commerce Park
Apartments, and appellant, Timothy Gerard Pletta, filed a “Joint Agreed Motion for
Extension of Time to File Appellee’s Brief and/or to Abate Appeal Pending Settlement
Discussions.”
       Prior to our ruling on the motion, on July 31, 2020, appellee filed its “Appellee’s
Brief.” Accordingly, the motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes_______
                    Acting individually  Acting for the Court

Date: __August 18, 2020___